DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III directed to Fig. 6 (Claims 1-6 and 8-20) in the reply filed on October 26th, 2021 is acknowledged. 
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckel et al. (Pub. No.: US 2018/0019371 A1), hereinafter as Steckel.
Regarding claim 1, Steckel discloses a light emitting device in Fig. 13 comprising: a substrate (substrate 700); a first electrode (anode 710) disposed on the substrate between an outer surface of the light emitting device and the substrate (see [0065]); a second electrode (cathode 790) disposed between the first electrode and the outer surface (see [0065]); a first emissive layer (QD layer 750B) in electrical contact with the first electrode and the second electrode, wherein the first emissive layer includes quantum dots that emit light when electrically excited, and wherein the first emissive layer is associated with a first peak wavelength, λ1 (emits blue light) (see [0097-0098]); and a thin film encapsulation layer (combination of layers 902, 910, 920 and 930) disposed opposite of the substrate relative to the first emissive layer and having a viewing side surface and a non-viewing side surface, wherein the thin film encapsulation layer comprises one or more inorganic thin film layers (passivation layer 910 including SiN) and one or more organic thin film layers (resin layer 920), and a second emissive layer (photoluminescent quantum dot layers 810R/810G) disposed between the viewing side surface and the non-viewing side surface of the thin film encapsulation layer (see [0100-102]); wherein the second emissive layer is a photoluminescent layer that includes quantum dots that emit light when optically excited, and the second emissive layer is associated with a second peak wavelength, λ2 (emits either green or red), different from the first peak wavelength (see [0098-0100-102]); and wherein the second emissive layer operates to convert a portion of light 
 Regarding claim 6, Steckel discloses the light emitting device of claim 1, wherein the second electrode is at least semi-transparent and the light emitting device is a top emitter (see Fig. 13 and [0073]).
Regarding claim 7, Steckel discloses the light emitting device of claim 1, wherein the quantum dots of the second emissive layer are disposed within at least one of the one or more organic thin film layers (within resin layer 920) (see Fig. 13).
Regarding claim 8, Steckel discloses the light emitting device of claim 1, wherein the first emissive layer includes a first quantum dot material (see [0097]).
Regarding claim 9, Steckel discloses the light emitting device of claim 1, wherein the second emissive layer includes a second quantum dot material different from the first quantum dot material (layer 810R/810G must have different material of QD from layer 750B for emitting red or green light) (see [0098-0102]).
Regarding claim 10, Steckel discloses the light emitting device of claim 1, wherein the first quantum dot material comprises zinc selenide and the second quantum dot material comprises indium phosphide (see [0059]).
Regarding claim 11, Steckel discloses the light emitting device of claim 1, further comprising: a first charge transport layer (layers HTL 730) coupled to the first emissive layer and in electrical contact with the first electrode (see Fig. 13 and [0065]); and a second charge transport layer (ETL 770) coupled to the first emissive layer and in electrical contact with the second electrode (see Fig. 13 and [0065]).
Regarding claim 12, Steckel discloses the light emitting device of claim 1, wherein the first charge transporting layer or the second charge transporting layer includes metal oxide nanoparticles (see [0051]).
Regarding claim 13, Steckel discloses the light emitting device of claim 1, wherein the second emissive layer is located between one of the inorganic thin film layers and one of the organic thin film layers (between resin 920 and passivation film 910) (see Fig. 13).
Regarding claim 14, Steckel discloses the light emitting device of claim 1, wherein thin film encapsulation layer comprises: a viewing side inorganic thin film layer and a non-viewing side inorganic thin film layer; an organic thin film layer located between the viewing side inorganic thin film layer and the non-viewing side inorganic thin film layer; and the second emissive layer is located between the non-viewing side inorganic thin film layer and the organic thin film layer (resin 920 and passivation film 910 as SiN) (see Fig. 13).
Regarding claim 15, Steckel discloses the light emitting device of claim 1, a display device comprising red, green, and blue pixels, wherein the blue pixel comprises the light-emitting device of claim 1 (display device comprising subpixel 13 such as phone or tablets) (see [0003] and [0028]). 
Regarding claim 16, Steckel discloses the display device of claim 15, wherein the green and red pixels are quantum dot light-emitting diodes (see [0100-0102]).
Regarding claim 17, Steckel discloses the display device of claim 15, further comprising electrically insulating banks (unlabel layer between anodes 710) between adjacent pixels (see Fig. 13).

Regarding claim 18, Steckel discloses the display device of claim 15, wherein the blue, green, and red pixels share a common substrate (substrate 700) (see Fig. 13).
Regarding claim 19, Steckel discloses the display device of claim 15, wherein the blue, green, and red pixels share a common second electrode (common cathode 790) (see Fig. 13).
Regarding claim 20, Steckel discloses the display device of claim 15, wherein the blue, green, and red pixels share a common thin film encapsulation layer (layers 930, 920, 910 and 902), including the second emissive layer (see Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel et al. (Pub. No.: US 2018/0019371 A1), hereinafter as Steckel as applied to claim 1 above. 
 Regarding claim 2, Steckel discloses the light emitting device of claim 1, but fails to disclose wherein 405 nm ≤ λ1 ≤ 490 nm and 405 nm ≤ λ2 ≤ 490 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the light emitting device, wherein 405 nm ≤ λ1 ≤ 490 nm and 405 nm ≤ λ2 ≤ 490 nm because light-emissive emits blue light which can be adjusted by controlling particle’s diameter and mixed crystal ratio for controlling the wavelength for certain light application. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Steckel discloses the light emitting device of claim 1 and fails to disclose wherein the resultant emission from the light emitting device has a value of ∆u'v' ≤ 0.04 when compared to monochromatic light with wavelength 467 nm in the CIE 1976 LUV color space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the light emitting device, wherein the resultant emission from the light emitting device has a value of ∆u'v' ≤ 0.04 when compared to monochromatic light with wavelength 467 nm in the CIE 1976 LUV color space because light-emissive emits blue light which can be adjusted by controlling particle’s diameter 
Regarding claim 5, Steckel discloses the light emitting device of claim 1 and fails to disclose wherein a full width at half maximum (FWHM) of the light emitted by the first emissive layer is less than 30nm, and the FWHM of the light emitted by the second emissive layer is less than 60nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the light emitting device, wherein a full width at half maximum (FWHM) of the light emitted by the first emissive layer is less than 30 nm, and the FWHM of the light emitted by the second emissive layer is less than 60 nm, because light-emissive emits blue light which can be adjusted by controlling particle’s diameter and mixed crystal ratio for controlling the wavelength for certain light application. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818